Case 8:19-cv-01506-DOC-DFM Document 50 Filed 01/13/21 Page 1 of 2 Page ID #:20016
Case 8:19-cv-01506-DOC-DFM Document 50 Filed 01/13/21 Page 2 of 2 Page ID #:20017



 1         Plaintiff is awarded past-due long-term disability benefits from Aetna for the
 2   period of July 24, 2018 through July 27, 2020 in the amount of $115,833.20,
 3   payable within 30 days from the date of judgment.
 4         Plaintiff is further awarded prejudgment interest at the rate of TBD, plus post
 5   judgment interest at the rate of TBD. Prejudgment interest and court costs are also
 6   ordered to be paid within 30 days from the date of determination.
 7         Plaintiff is further entitled to recover costs in the amount of TBD at a later
 8   date by Clerk's Office. As Plaintiff is the prevailing party, he is entitled to
 9   attorneys’ fees in the amount of TBD by the Court.
10         Plaintiff’s monthly long-term disability benefits are reinstated, effective July
11   28, 2020.
12
13
     DATED: January 13, 2021
14                                     ______________________________
                                       HON. DAVID O. CARTER
15                                     United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
                     JUDGMENT IN FAVOR OF DARREN COHEN
